Citation Nr: 1535296	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a service connection claim for a psychiatric disability; and if so, whether entitlement to service connection for an acquired psychiatric disorder is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from February 1975 to August 1975.  He had additional active duty service from October 1975 to February 1976 and from September 1977 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to non-service connected pension was raised in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A September 1989 Board decision denied entitlement to service connection for a psychiatric disability. 

2.  The evidence received since the final September 1989 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.

3.  Resolving reasonable doubt in favor of the Veteran, his schizoaffective disorder is related to service.  





CONCLUSIONS OF LAW

1.  The September 1989 Board decision is final.   38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100 (2014).   

2.  Evidence received since the September 1989 Board decision is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).       

3.  The criteria for entitlement to service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.384 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The Veteran filed a service connection claim for a psychiatric disorder in October 1987 and the RO, in an October 1988 rating decision, denied the service connection claim.  The Veteran then appealed the decision to the Board.  In a September 1989 decision, the Board found that service connection for a psychiatric disability was not warranted on the basis that a chronic acquired psychiatric disability was not present during active duty service and was not diagnosed until several years after separation from service.  The September 1989 Board decision is final.  38 C.F.R. § 20.1100. 

Since that time, the Veteran has submitted three medical opinions regarding the relationship of the Veteran's psychiatric disorder to service.  Such evidence tends to provide the previously unestablished fact of a nexus and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a psychiatric disability is reopened.  38 C.F.R. § 3.156(a) (2014).  See Shade, 24 Vet. App. at 117.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Initially, the Board notes that the Veteran was found to have a normal psychiatric evaluation upon entrance into service in December 1974 and September 1977.  Although the January 2013 VA examiner and the Veteran's treating psychiatrists opined that his psychiatric symptoms likely existed prior to service, the Board cannot conclude that this evidence constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service.  Thus, the Board must find the Veteran sound upon entrance into service regarding his psychiatric condition. 

Review of the claims file reveals several decades of psychiatric treatment.  Significantly, the Veteran was hospitalized within a few weeks after separation from service in January 1979.  The hospitalization record revealed that the Veteran was held from January 27, 1979 to January 30, 1979 and his behavior was hostile and "very suspicious."  He was diagnosed with acute alcohol intoxication.

The Veteran was afforded a VA examination in January 2013.  The Veteran was diagnosed with schizoaffective disorder.  The examiner opined that the Veteran's current psychiatric disorder was less likely than not related to service.  He stated that the "etiology and course of this condition is unclear primarily due to Veteran's history of drug use" and that it was not possible to determine at what point his "current symptoms first manifested without resorting to mere speculation."  

The Veteran submitted statements from his VA psychiatrist and his former private psychiatrist.  The psychiatrists stated that the Veteran's military service impacted his currently diagnosed psychiatric disorder.  See June 2012, July 2012, and June 2013 letters.  A June 2013 letter from the Veteran's psychiatrist stated that "the longitudinal course of [the Veteran's] psychiatrist affective disorder is such that the onset and severity were influenced by environment and stressful experiences while in the military."  The Board finds these medical opinions to be highly probative. 

The Board finds that the medical evidence of record is at least in equipoise.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for schizoaffective disorder is warranted.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  

Entitlement to service connection for schizoaffective disorder is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


